Mr. President, it
is my pleasure to join with preceding speakers in
congratulating you on your election to preside over the
fifty-ninth session of the General Assembly. Barbados
pledges its fullest cooperation in the year ahead.
8

I wish to thank and congratulate your
predecessor, His Excellency Mr. Julian Hunte, for his
effective leadership of the fifty-eighth session of the
General Assembly. Barbados was particularly pleased
at the election of a representative of a small island
Caribbean State to that high office in the United
Nations, and President Hunte’s outstanding
performance was testimony to the critical and effective
role that small islands can play in the multilateral
process. His guidance of the work to revitalize the
Assembly was particularly noteworthy.
This Organization has been accused of being out
of touch or, worse, irrelevant to the changing world in
which we live, despite its valiant efforts in recent years
to promote development, restore peace and maintain
security in many parts of the world. In these
circumstances, it is incumbent upon all Member States
to reaffirm their commitment to and support for the
multilateral process, using the United Nations as its
primary vehicle. At the same time, there must be a
constant process of review, reform and renewal of the
Organization so that it can remain relevant in the
continuously changing international climate.
Furthermore, it is essential that political will be
brought to bear on the seemingly intractable issue of
reform of the Security Council. Barbados continues to
be of the view that the Council must be made more
representative of today’s membership of the United
Nations, as well as more transparent in its working
methods and more democratic in its decision-making.
The Security Council must earn the support and
confidence of all Members of the United Nations if it is
to fulfil its important mandate in an increasingly
volatile and insecure international environment.
We must also recognize that reform cannot be
kept merely within the confines of the United Nations.
It must be accompanied by renewal of the wider
international governance architecture. It strikes
developing nations as deeply unjust and hypocritical
that calls for democratization and good governance in
the developing world are not accompanied by calls for
those values to be reflected in the multilateral
organizations by which so many are governed and upon
which so many depend.
Enhancing the voice and participation of
developing countries in international dialogue and
decision-making is a fundamental prerequisite for
improving global economic governance. Debate on
reform of the international financial architecture should
not continue to be restricted to the hallowed halls and
boardrooms of the Bretton Woods institutions, but
should also find a prominent place on the United
Nations agenda. We all have a stake in the global
economic system and its management. This highly
complex and increasingly globalized and
interconnected world demands a radically reformed
system of global economic and financial governance
that promotes equitable development.
A majority of States Members of this
Organization, both developing and developed, have
expressed the urgent need for a transparent, open,
democratic and inclusive dialogue between sovereign
States on international cooperation in tax matters,
within the universal ambit of the United Nations. The
persistence of exclusive and restricted membership
organizations, such as the Organization for Economic
Cooperation and Development (OECD), that dictate
norms and standards in international tax cooperation in
lieu of an inclusive intergovernmental forum, is
untenable.
While we are encouraged by the progress in the
debate within the Economic and Social Council to
convert the Ad Hoc Group of Experts on International
Cooperation in Tax Matters into a committee of that
body, with a new and expanded mandate, we still await
a final positive decision on the matter. We consider
such a decision to be an important first step towards
the creation of an international forum to promote and
strengthen cooperation in tax matters.
Barbados recognizes the critical need for the
Doha round of development negotiations to be revived
with a developmental focus, and welcomes the decision
on the Doha work programme reached by the World
Trade Organization on 1 August. The concessions to
the least developed countries evident in that framework
agreement are laudable. But while it would appear that
developed-country benefits remain substantially
secure, the framework severely limits the ability of
small middle-income developing countries to realize
the reasonable benefits expected and necessary to
advance their development interests.
Trade is a significant factor in the challenge of
sustainable development, and trade rules need to take
into account the vulnerabilities and the development
needs of small States. It is true that developed and
advanced developing country partners may experience
9

some developmental challenges similar to those of
small States. But it is the inability of the small
economies to respond satisfactorily to externally
imposed shocks which makes them particularly
vulnerable.
Barbados appeals to all World Trade Organization
members to support the mandate given at Doha to
examine issues related to trade in small economies and
to frame action-oriented responses to those issues, in
order to facilitate the fuller integration of small,
vulnerable economies into the multilateral trading
system.
With respect to small island economies, some of
the greatest development threats are those from natural
disasters of every kind, including floods, volcanic
eruptions, earthquakes and, especially, hurricanes.
Indeed, in the course of a few hours, Hurricane Ivan
devastated the island of Grenada. An economy has
disappeared. For many Caribbean countries, this cycle
of destruction is repeated year after year — on
occasion, several times in the same year. Some of us
are constantly repairing and replacing infrastructure,
replanting crops and rebuilding our very lives.
When a hurricane hurts one or more big cities or
states in the United States of America, resources are
immediately redirected to help those affected. An
entire state or city has never been eradicated. But that
is precisely what Grenada experienced just three weeks
ago. Can members begin to imagine the implications of
a small State being reduced to rubble in less than a
day? Terrorists could hardly do a more effective job.
Yet such factors are never taken into account when
gross domestic product is computed.
In response to this devastation, the heads of
Government of the Caribbean Community
(CARICOM) met in emergency session and developed
a priority programme for the rehabilitation of Grenada,
Carriacou and Petit Martinique. For its part, Barbados
has already contributed substantially to the relief
effort. But the reality is that CARICOM by itself does
not have the financial resources to cope. We call for an
international donor conference to help Grenada.
In highlighting Grenada, however, we should not
overlook the damage done by Hurricanes Charley,
Frances, Ivan and Jeanne to the Bahamas, Haiti, the
Dominican Republic, Tobago, Saint Vincent and the
Grenadines, Jamaica, the Cayman Islands, Cuba,
Barbados and the United States, all in the course of the
past few weeks.
Such catastrophic events directly affect the ability
of many small vulnerable developing countries to fully
implement the Millennium Development Goals and
should be taken into account by the Assembly as it lays
the groundwork for the 2005 review. Attaining those
goals remains paramount. Barbados reaffirms its
commitment to their achievement and urges all States
to honour the spirit and intent of the Millennium
Declaration.
The dominant view in some parts of the world is
that the most serious threats to international peace and
security are the recent virulent forms of terrorism, the
proliferation of weapons of mass destruction and non-
conventional weapons, and the spread of transnational
criminal networks. But for many others around the
globe, particularly those in the developing world,
poverty, the spread of HIV/AIDS and other diseases,
natural disasters, civil strife and other social, economic
and environmental concerns remain the highest
priority.
It is of the utmost importance that the
international community strive to achieve unity of
purpose in confronting these diverse security threats
and challenges, based on a common multidimensional
security agenda. The Secretary-General recently stated
that the global security agenda should reflect a global
consensus on the major threats to peace and security,
be they old or new, hard or soft, and on our common
response.
In that connection, we eagerly await his report on
the work of the High-level Panel on Threats,
Challenges and Change. Member States must stand
ready to make the necessary bold and drastic reforms
of the current multilateral rules and institutions that
govern international peace and security.
For small island developing States like Barbados,
this wider multidimensional nature of threats to
international peace and security is particularly
important. In addition to the impact of natural disasters
to which I have already referred, the trans-shipment of
nuclear waste through the Caribbean Sea, global
warming and water pollution all threaten our very
existence as a nation. For us, challenges to our
sustainable development represent some of the more
serious threats to our security.
10

In this regard, we place great emphasis on the 10-
year review of the Barbados Programme of Action,
scheduled to take place in Mauritius next year, since it
will present the international community with an
opportunity to examine past successes and consider the
future challenges that face small island developing
States.
It is significant that small island developing
States themselves have already implemented close to
70 per cent of the Barbados Programme of Action. We
trust that the Mauritius meeting will provide our
developed country partners with the opportunity to
deliver on their past, present and future commitments.
Implicit in the proposal first submitted to the
General Assembly in 1999 to designate the Caribbean
Sea as a special area within the context of sustainable
development is the recognition of the marine
environment as our most precious natural resource and
one of central social, economic and political
significance to the Caribbean. Its protection and
preservation remain a major priority of the region.
This year, the General Assembly will return to
that issue. It remains the ultimate goal of the region to
have the Caribbean Sea recognized as a special area
within the context of sustainable development, and we
look forward to continued assistance from the
international community in helping us to achieve that
objective.
Let me now turn to issues of particular relevance
to Barbados and the Caribbean. Barbados considers it
an irony of tragic proportions that, in the bicentennial
year of Haiti’s liberation from colonial control, that
pioneer of independence has been plunged once again
into crisis. While the events surrounding the abrupt
departure of President Aristide remain a matter of deep
concern — particularly as they pertain to the
constitutionality of the removal of democratically
elected leaders — Barbados is committed to assisting
the people of Haiti in the process of normalization, the
search for a peaceful solution to the political crisis, the
strengthening of democratic governance in the country
and the provision of humanitarian assistance.
Barbados is convinced that full engagement with
the interim Government of Haiti best serves the
interests of the Haitian people and reflects our stated
desire to accompany them at this very difficult time in
their history. This is a task which we must not shirk.
Let there be no doubt: we expect the interim
administration to uphold the highest standards set by
the Charter of Civil Society for the Caribbean
Community and to fulfil its commitment as regards the
rule of law, equal justice for all, democracy and good
governance. We look forward to the full
implementation of resolution 2058 (XXXIV-0/04) of
the Organization of American States on the
strengthening of democracy in Haiti, as well as to the
holding of municipal, national and presidential
elections in 2005, as promised. In this regard, Barbados
intends to play its part in international efforts to assist
Haiti to put the electoral process in place.
Barbados is hopeful that CARICOM will be able
to play a key role in assisting Haiti through the
Security Council-mandated United Nations
Stabilization Mission in Haiti (MINUSTAH). In this
regard, the CARICOM Special Envoy, supported by a
task force, has begun work to coordinate assistance to
Haiti in areas where the countries of the region have
recognized capacity.
Over the past week, we have all been made aware
of the perilous situation confronting our brothers and
sisters in Haiti as a result of the devastation caused by
Tropical Storm Jeanne. Haiti is part of our CARICOM
family. It is our duty to galvanize all our energies to
assist in mitigating the plight of the Haitian people.
Two days ago, the Prime Minister of Barbados,
the Honourable Owen Arthur, announced that the
Government will provide technical assistance, as well
as an initial contribution of 1 million Barbados dollars,
to the interim Administration for the purpose of
providing humanitarian assistance to the people of
Haiti in the wake of Hurricane Jeanne.
The issue of Cuba’s isolation within the
hemisphere is also of concern to Barbados. We
embrace Cuba as a bona fide sister State in the
Caribbean region and are committed to a policy of
constructive engagement with its Government and
people. We do not believe that efforts to isolate Cuba,
through exclusion from participation in hemispheric
bodies such as the Organization of American States
and the emerging free trade area of the Americas and
measures that create greater hardship for the Cuban
people such as the 50-year-long economic embargo
will foster change in Cuba.
Like the entire Caribbean Community, Barbados,
in its engagement with Cuba, has held close to the
principles enshrined in the CARICOM Charter of Civil
11

Society. We cannot accept that a regime change
exogenously imposed upon the people of Cuba could in
any way be a viable option.
The Government of Barbados has long enjoyed a
warm relationship with its Caribbean neighbour
Venezuela and has been deeply concerned by the
political crisis in that country. We are satisfied that the
recent referendum has been safely and successfully
completed. We now look forward to a period of calm in
which the process of healing and dialogue — necessary
for better understanding between competing groups —
can occur. Venezuela needs all of its people working
together if it is to move forward and continue to be a
leading engine of development in the hemisphere and
the beacon of democracy which its founding father
intended. It behoves all who cherish democracy to do
what we can to give Venezuelans that opportunity.
This year, the world commemorates the struggle
against slavery and its abolition, with the goal of
deepening knowledge of slavery and the slave trade
and highlighting its philosophical, political and legal
legacy. As the first landfall upon crossing the Atlantic
Ocean, Barbados was the recipient of a large number of
African slaves, leading to a major imprint of African
cultures on the formation of the Barbadian society.
That coincidence of history not only created the unique
fraternal bond that characterizes the relationship
between the Caribbean and Africa but also serves to
make us uniquely aware of the interactions that the
slave trade generated throughout the world among the
different peoples involved.
Barbados supports the call of the Director-
General of the United Nations Educational, Scientific
and Cultural Organization (UNESCO) for all peoples
to eradicate through their actions the vestiges of
slavery and to combat all new forms of servitude that
represent intolerable violations of human rights and
fundamental freedoms. Indeed, Barbados asserts that
international peace and security can best be achieved
through the building of tolerance based on recognition
of cultural, racial and religious diversity.
The fifty-ninth session of the General Assembly
has before it a number of issues that have the potential
to shape the nature and direction of international
relations for many years to come. Barbados intends to
play an active role in its deliberations.